
	

113 S198 IS: Boko Haram Terrorist Designation Act of 2013
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 198
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Risch (for himself,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Burr, Mr. Rubio,
			 Mr. Moran, Ms.
			 Ayotte, and Mr. Coats)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require a report on the designation of Boko Haram as a
		  foreign terrorist organization, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Boko Haram Terrorist Designation Act
			 of 2013.
		2.Report on
			 designation of Boko Haram as a foreign terrorist organization
			(a)FindingsCongress
			 finds the following:
				(1)On August 26,
			 2011, a vehicle borne explosive device (VBIED) was detonated after being driven
			 into the lobby of a United Nations facility in Abuja, Nigeria. At least 21
			 people died as a result of the explosion, and the Islamist militant
			 organization commonly called Boko Haram claimed
			 responsibility.
				(2)On December 25,
			 2011, a series of bombs were detonated across northern Nigeria. Some of these
			 attacks killed worshippers attending Christmas Day services, and killed an
			 estimated total of 41 people. Boko Haram claimed responsibility.
				(3)From their
			 inception, Boko Haram has killed hundreds of innocent civilians and has
			 continually enhanced its lethality, pledging to continue its use of terrorist
			 tactics. In a July 2010 statement, Boko Haram’s leader, Abubakar Shekau, issued
			 support to al Qaeda and made threatening remarks to the United States.
				(4)On January 31, 2012, in testimony before
			 Congress, Director of National Intelligence James Clapper included Boko Haram
			 in his worldwide threat assessment, stating, There are also fears that
			 Boko Haram—elements of which have engaged al-Qa’ida in the Islamic Maghreb
			 (AQIM)—is interested in hitting Western targets, such as the U.S. Embassy and
			 hotels frequented by Westerners..
				(5)On February 23,
			 2012, United States Ambassador to Nigeria Terrence P. McCulley indicated Boko
			 Haram’s danger was expanding. He said, We’ve seen an increase in
			 sophistication, we’ve seen increased lethality. We saw at last a part of the
			 group has decided it’s in their interest to attack the international
			 community..
				(6)On February 27,
			 2012, at a conference held by the African Society of the National Summit on
			 Africa, former United States Ambassador to Nigeria Howard F. Jeter described
			 Boko Haram by saying, It is a terrorist group. If you kill 28 innocent
			 people worshipping in a church, it is a terrorist group..
				(7)The Foreign Office
			 of the United Kingdom of Great Britain and Northern Ireland, a major United
			 States ally, publicly refers to Boko Haram as the main terrorist threat
			 in Nigeria.
				(b)Report
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of State shall, in consultation with the intelligence
			 community, submit to the appropriate congressional committees—
					(A)a detailed report
			 on whether the Nigerian organization named People Committed to the
			 Propagation of the Prophet’s Teachings and Jihad (commonly known as
			 Boko Haram and by other aliases, including Ansaru and Jama'atu
			 Ahlis Sunna Lidda'awati Wal-Jihad), meets the criteria for designation as a
			 foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189); and
					(B)if the Secretary
			 of State determines that Boko Haram does not meet such criteria, a detailed
			 justification as to which criteria have not been met.
					(2)FormThe
			 report required by paragraph (1) shall be submitted in unclassified form, but
			 may include a classified annex if appropriate.
				(3)DefinitionsIn
			 this subsection:
					(A)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(i)the
			 Committee on Homeland Security and Governmental Affairs, the Committee on Armed
			 Services, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
						(ii)the
			 Committee on Homeland Security, the Committee on Armed Services, the Committee
			 on Foreign Affairs, and the Permanent Select Committee on Intelligence of the
			 House of Representatives.
						(B)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
					3.Sense of
			 CongressIt is the sense of
			 Congress that Boko Haram meets the criteria for designation as a foreign
			 terrorist organization under section 219 of the Immigration and Nationality Act
			 (8 U.S.C. 1189) and should be designated as such.
		4.Rule of
			 constructionNothing in this
			 Act may be construed to infringe upon the sovereignty of the Government of
			 Nigeria to combat militant or terrorist groups operating inside the boundaries
			 of Nigeria.
		
